DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg 7-8, filed 05/25/2021, with respect to the USC 112f interpretation of claim 13, the USC 112a rejections of claims 8 and 18-19, and the USC 112b rejections of claims 8 and 14-19 have been fully considered and are persuasive.  The USC 112f interpretation of claim 13, the USC 112a rejections of claims 8 and 18-19, and the USC 112b rejections of claims 8 and 14-19 have been withdrawn. 
Applicant’s arguments, see pg 9, filed 05/25/2021, with respect to the rejection(s) of claim(s) 1, 3-8, 12-14, 16-17, and 19 under USC 102 regarding Olbrich individually not teaching the plurality of measurement chambers have the same predetermined set of thermal characteristics have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20130030316 A1 to Popov, et al. (cited in previous Office Action).
Applicant's arguments with respect to the USC 103 rejection of claims 2, 9-11, and 15 have been fully considered but they are not persuasive.
On pg 9 and 10 of their arguments, Applicant asserts neither US 20040039295 A1 to Olbrich, et al. (cited in previous Office Action), nor Popov individually teach “each measurement chamber having the same predetermined set of thermal characteristics. In response to applicant's arguments on pg 9 against the references individually, one cannot show In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Although neither Olbrich, nor Popov individually teach the aforementioned limitation, the base reference, Olbrich teaches a plurality of measurement chambers (30 and 32) [0037] (Fig 2). However, Olbrich does not teach the plurality of measurement chambers have the same predermined set of thermal characteristics.
Popov teaches a chamber (32) with thermal characteristics that thermally insulate it from external atmospheric conditions [0039, 0070] (Fig 2).
From this disclosure of Popov, one of ordinary skill in the art would be motivated to modify both chambers of Olbrich to have the same thermal characteristics of the chamber (32) of Popov, which would result in both chambers of Olbrich having the same thermal characteristics, because doing so would thermally isolate both chambers from external atmospheric conditions in a similar manner to the thermally isolated single chamber (32) of Popov [0039].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20040039295 A1 to Olbrich, et al. (cited in previous Office Action, hereinafter Olbrich) in view of US 20130030316 A1 to Popov, et al. (cited in previous Office Action, hereinafter Popov).
Regarding claim 1, Olbrich teaches a system for measuring exhaled respiratory gas temperature during a single exhalation [0040], the system comprising:
an inlet channel (20) for receiving a stream of exhaled respiratory gas [0039] (Fig 1);
a plurality of measurement chambers (30 and 32) [0037] (Fig 2), the measurement chambers having a predetermined set of thermal characteristics ([0029, 0037], physical objects such as housing (14), which chambers (30 and 32) are formed from, can be made out of several materials such as medically acceptable plastic, metal, polymers, or ceramic that inherently have a set of thermal characteristics, such as surface temperature);
a temperature sensor (42 and 44) located within each measurement chamber adapted for measuring the temperature of exhaled respiratory gas in that measurement chamber [0049] (Fig 1);

a control unit (microprocessor) configured to operate the plurality of valves to pass predetermined portion(s) of the exhaled respiratory gas during a single exhalation of breath to respective measurement chamber(s) of the plurality of measurement chambers ([0045], microprocessor can operate gates 38 and 40 to pass a portion of exhaled respiratory gas predetermined by the rate of airflow, the dimensions of the measurement chambers, and/or the exhalation capacity of the patient blowing into the device).
However, Olbrich does not teach each measurement chamber has the same predetermined set of thermal characteristics.
Popov teaches a chamber (32) with thermal characteristics that thermally insulate it from external atmospheric conditions [0039, 0070] (Fig 2).
From this disclosure of Popov, one of ordinary skill in the art would be motivated to modify both chambers of Olbrich to have the same thermal characteristics of the chamber (32) of Popov, which would result in both chambers of Olbrich having the same thermal characteristics, because doing so would thermally isolate both chambers from external atmospheric conditions in a similar manner to the thermally isolated single chamber (32) of Popov [0039].

Regarding claim 2, Olbrich teaches a system for measuring exhaled respiratory gas temperature during a single exhalation [0040], the system comprising:
an inlet channel (20) for receiving a stream of exhaled respiratory gas [0039];
a plurality of measurement chambers (30 and 32) [0037] (Fig 2);

a plurality of valves (gates 38 and 40), each valve of the plurality of valves positioned in a flow path between the inlet channel and a different one of the plurality of measurement chambers [0036] (Fig 1); and
a control unit (microprocessor) configured to operate the plurality of valves to pass two or more predetermined portion(s) of the exhaled respiratory gas corresponding to separate airway sections during a single exhalation of breath to respective measurement chamber(s) of the plurality of measurement chambers ([0045], microprocessor can operate gates 38 and 40 to pass a portion of exhaled respiratory gas predetermined by the rate of airflow, the dimensions of the measurement chambers, and/or the exhalation capacity of the patient blowing into the device).
However, Olbrich does not teach each measurement chamber having the same predetermined set of thermal characteristics.
Popov teaches a chamber (32) with thermal characteristics that thermally insulate it from external atmospheric conditions [0039, 0070] (Fig 2).
From this disclosure of Popov, one of ordinary skill in the art would be motivated to modify both chambers of Olbrich to have the same thermal characteristics of the chamber (32) of Popov, which would result in both chambers of Olbrich having the same thermal characteristics, because doing so would thermally isolate both chambers from external atmospheric conditions in a similar manner to the thermally isolated single chamber (32) of Popov [0039].



Regarding claim 4, Olbrich in view of Popov teach all the limitations of claim 3, and Olbrich further teaches the control unit (microprocessor) is configured to monitor the flow measurement device (34 and 36) and calculate a volume of gas inhaled [0039, 0043] and, during exhalation, to operate the valves in order to initiate passage of predetermined portion(s) of the volume of the exhaled gas to respective measurement chamber(s) ([0045], microprocessor can operate gates 38 and 40 to pass a portion of exhaled respiratory gas predetermined by the rate of airflow, the dimensions of the measurement chambers, and/or the exhalation capacity of the patient blowing into the device).

Regarding claim 5, Olbrich in view of Popov teach all the limitations of claim 3, and Olbrich further teaches the flow measurement device (34 and 36) is a pressure measurement sensor [0039].

Regarding claim 6, Olbrich in view of Popov teach all the limitations of claim 1, and Olbrich further teaches the temperature sensors (42 and 44) are thermocouples [0049].

Regarding claim 7, Olbrich in view of Popov teach all the limitations of claim 1, and Olbrich further teaches the temperature sensors (42 and 44) are thermistors [0049].



Regarding claim 9, Olbrich in view of Popov teach all the limitations of claim 1, however Olbrich does not teach the valves are pneumatically operated.
Popov teaches valves (102) that are pneumatically operated ([0077-0079, 0084], balloons in balloon valve (102)) (Fig 6).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Olbrich to have the valves pneumatically operated, because Olbrich teaches the means for directing airflow can take multiple forms besides gates, without explicitly giving a pneumatic example [0036]. Popov teaches a specific means for directing airflow can specifically comprise pneumatically inflatable balloons in balloon valve (102) [0077-0079, 0084] and doing so may improve precision over traditional electro-mechanical valves [0084]. So it would have been obvious to one of ordinary skill to modify Olbrich to direct airflow using the pneumatically inflatable balloons of Popov, because doing so would have the predictable result of directing airflow using the specific means of pneumatically inflatable balloons to improve precision.


Popov teaches valves that comprise an inflatable membrane (inflatable balloon) within the inlet of each measurement chamber (110) [0077-0079, 0084] (Fig 6).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Olbrich to have the valves comprise an inflatable membrane within the inlet of each measurement chamber because Olbrich teaches the means for directing airflow can take multiple forms besides gates, without explicitly giving an inflatable example [0036]. Popov teaches a specific means for directing airflow can specifically comprise pneumatically inflatable balloons in balloon valve (102) [0077-0079, 0084] and doing so may improve precision over traditional electro-mechanical valves [0084]. So it would have been obvious to one of ordinary skill to modify Olbrich to direct airflow using the pneumatically inflatable membrane balloons of Popov, because doing so would have the predictable result of directing airflow using the specific means of pneumatically inflatable balloons to improve precision.

Regarding claim 11, Olbrich in view of Popov teach all the limitations of claim 1, however Olbrich the control unit and valves are arranged so that one or more portions of the exhaled gas are discharged without measurement.
Popov teaches a control unit (clock (28)) and valves (doors 24 and 26) are arranged so that one or more portions of the exhaled gas are discharged without measurement [0070, 0074-0075] (Fig 3).


Regarding claim 12, Olbrich in view of Popov teach all the limitations of claim 1, and Olbrich further teaches the system further comprises an electronic processor (digital processor (156)) for processing electronic signals from the temperature sensors (152) [0065-0067] (Fig 7) and a display for displaying signals from the processor [0061].

Regarding claim 13, Olbrich in view of Popov teach all the limitations of claim 1, and Olbrich further teaches a monitor (signaler) to provide visual or audible prompts to a patient to instruct them to inhale and exhale at appropriate times, and to repeat the process ([0061], device is configured with an LCD screen or speaker signaler configured to perform the intended use of instructing the patient to inhale and exhale at appropriate times, and to repeat the process such as by instructing them to “please restart” and “blow harder”).

Regarding claim 14, Olbrich teaches a method of measuring exhaled respiratory gas temperature during a single exhalation [0040], the method comprising:
an inlet channel (20) receiving a stream of exhaled respiratory gas [0039] (Fig 1);
operating a plurality of valves (gates 38 and 40) [0037] (Fig 1), each of the plurality of valves positioned between the inlet channel and a respective separate measurement chamber (30 
However, Olbrich does not teach each measurement chamber having the same predetermined set of thermal characteristics.
Popov teaches a chamber (32) with thermal characteristics that thermally insulate it from external atmospheric conditions [0039, 0070] (Fig 2).
From this disclosure of Popov, one of ordinary skill in the art would be motivated to modify both chambers of Olbrich to have the same thermal characteristics of the chamber (32) of Popov, which would result in both chambers of Olbrich having the same thermal characteristics, because doing so would thermally isolate both chambers from external atmospheric conditions in a similar manner to the thermally isolated single chamber (32) of Popov [0039].

Regarding claim 15, Olbrich in view of Popov teach all the limitations of claim 14, however Olbrich does not teach wherein each of the plurality of valves pass two or more predetermined portion(s) of the exhaled respiratory gas corresponding to separate airway sections during a single exhalation of breath to respective measurement chamber(s).
Popov teaches each of a plurality of valves pass two or more predetermined portion(s) of the exhaled respiratory gas corresponding to separate airway sections (A and B) during a single 
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Olbrich to have each of the plurality of valves pass two or more predetermined portion(s) of the exhaled respiratory gas corresponding to separate airway sections during a single exhalation of breath to respective measurement chamber(s) based on the passing method of Popov comprising opening and closing shutters (24 and 26), because doing so would enable the device to look for inflammation in the central section of an airway system and also look for inflammation in the peripheral airway of the patient, as recognized by Popov [0073-0074].

Regarding claim 16, Olbrich in view of Popov teach all the limitations of claim 14, and Olbrich further teaches:
Detecting a start of an exhalation operation ([0045], microprocessor begins checking a detected airflow after a user begins blowing or exhaling);
Operating a plurality of valves (38 and 40) to steer gas through each measuring chamber (30 and 32) of a predetermined set of thermal characteristics to isolate predetermined portion(s) of the exhaled gas to the respective measurement chamber ([0045], microprocessor can operate gates 38 and 40 to pass a portion of exhaled respiratory gas predetermined by the rate of airflow, the dimensions of the measurement chambers, and/or the exhalation capacity of the patient blowing into the device), and


Regarding claim 17, Olbrich in view of Popov teach all the limitations of claim 14, and Olbrich further teaches measuring a total volume of inhaled gas [0004, 0018, 0039], measuring a cumulative volume of exhaled gas [0004, 0018, 0039] and operating the valves (gates 38 and 40) to pass predetermined fractions of the total volume of respiratory gas in an exhalation into separate measuring chambers ([0043], if the microprocessor predetermines the airflow through a particular airflow tube is insufficient by checking against a pre-programmed range of airflow rate, then it can close the gate to that tube and the remaining predetermined fraction of the total volume of exhaled gas can be separated into another airflow tube).

Regarding claim 19, Olbrich in view of Popov teach all the limitations of claim 1, and Olbrich further teaches the predetermined set of thermal characteristics comprises one or more of a thermal mass, a thermal capacity, a thermal conductivity, or a thermal resistance, and wherein the predetermined set of thermal characteristics is determined based at least in part on the same thermal characteristic of the exhaled gas ([0029], housing (14), which chambers (30 and 32) are formed from, can be made out of several materials that can have a thermal mass substantially equal to that of the exhaled gas, such as medically acceptable plastic, metal, polymers, or ceramic).

18 is rejected under 35 U.S.C. 103 as being unpatentable over Olbrich in view of Popov as applied to claim 1 above, and further in view of US 20050177056 A1 to Giron, et al. (cited in previous Office Action, hereinafter Giron).
Regarding claim 18, Olbrich in view of Popov teach all the limitations of claim 1.
However, Olbrich in view of Popov do not teach the plurality of measurement chambers comprise a first measurement chamber connected to a first location along a length of the inlet channel, a second measurement chamber connected to a second location along the length of the inlet channel different from the first location, and a third measurement chamber connected to a third location along the length of the inlet channel different from the first location and the second location, wherein the control unit operates the plurality of valves to pass the predetermined portions of the exhaled respiratory gas to one or more of the first measurement chamber, the second measurement chamber, or the third measurement chamber, passing into the chambers in particular order.
Giron teaches a plurality of measurement chambers (24) comprise a first measurement chamber (shown as “1” in Fig 1) connected to a first location along a length of the inlet channel (shown connecting sample chambers 24 in Fig 1) [0074], a second measurement chamber (shown as “2” in Fig 1) connected to a second location along the length of the inlet channel different from the first location [0074] (Fig 1), and a third measurement chamber (shown as “3” in Fig 1) connected to a third location along the length of the inlet channel different from the first location and the second location [0074] (Fig 1), wherein the control unit operates a plurality of valves ([0076], individual solenoid valves in sample distributor (20)) to pass the predetermined portions of the exhaled respiratory gas ([0032], gas volume controller can ensure equal volumes are collected in the containers) to one or more of the first measurement chamber, the second 
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Olbrich in view of Popov to have the plurality of measurement chambers comprise a first measurement chamber connected to a first location along a length of the inlet channel, a second measurement chamber connected to a second location along the length of the inlet channel different from the first location, and a third measurement chamber connected to a third location along the length of the inlet channel different from the first location and the second location, wherein the control unit operates the plurality of valves to pass the predetermined portions of the exhaled respiratory gas to one or more of the first measurement chamber, the second measurement chamber, or the third measurement chamber, passing into the chamber in particular order based on the teachings of Giron, because doing so would enable the device to separately collect breath samples from separate breaths, as recognized by Giron [0074].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791